Title: To Thomas Jefferson from Francis Peyton, 18 June 1802
From: Peyton, Francis
To: Jefferson, Thomas


            Dear Sir,alexandria 18th. June 1802
            Agreeably to my promise I now send you a list of the persons best qualified in my opinion for the office of Commissioners of Bankruptcy at this place, As you have been pleased to express a wish to include me in the commission, I do not feel disposed to disappoint your expectations, by declining to receive the appointment.
            Accept Sir a tender of my warmest acknowledgments for the repeated testimonies afforded me of your esteem and confidence, and at the same time, permit me to assure you, that I shall always entertain a grateful sense, of the honor conferred on me, by your partiality and regard,
            I am with great respect Yr. Obe. Servt.
            Francis Peyton
              Commissioners
                George Gilpin
                Jonah Thompson
                Walter Jones Jr. 
          